Exhibit 4-A LIMITED WAIVER LETTER August 9, 2010 Eurohypo AG, New York Branch, Administrative Agent 1114 Avenue of the Americas New York, NY 10036 Attention:Head of Portfolio Operations Re: Taubman Corporate Revolver Ladies and Gentlemen: We are writing to you with respect to that certain Second Amended and Restated Secured Revolving Credit Agreement dated as of November1, 2007 (the “Credit Agreement”) by and among Dolphin Mall Associates LLC, Fairlane Town Center LLC and Twelve Oaks Mall, LLC, as Borrowers, EurohypoAG, New York Branch, as Administrative Agent, Lead Arranger and a Bank and the other Banks signatory thereto.Capitalized terms used but not otherwise defined herein shall have the meanings respectively given them in the Credit Agreement. In September, 2009, Taubman Centers, Inc. announced that the book values of The Pier Shops at Caesars and Regency Square would be written down to approximately $52 million and $30 million, respectively.Taubman Centers, Inc. also announced that its Board of Directors had decided to discontinue financial support of the $135 million mortgage loan secured by The Pier Shops.The Pier Shops is now being foreclosed on by its mortgage lender.Additionally, the $74.1 million non-recourse mortgage loan secured by Regency Square matures in November, 2011.The Borrowers have requested a limited waiver under the Credit Agreement so that Taubman Centers, Inc.’s Board of Directors is able to consider and evaluate all available options in addressing the maturity of the Regency Square mortgage loan. Section 9.01(5) is the only provision of the Credit Agreement creating an Event of Default relating to non-payment of debts by Affiliates of TRG (other than the Borrowers).Borrowers and TRG hereby request that the Banks permanently waive any Event of Default that may now or hereafter exist under Section 9.01(5) of the Credit Agreement with respect to the Affiliates of TRG which respectively own The Pier Shops and Regency Square. This limited waiver is subject to the following conditions: 1. This limited waiver shall not apply to, and nothing herein shall constitute a waiver of, the occurrence of an Event of Default under Section 9.01(5) of the Credit Agreement with respect to Borrowers, TRG, TCI or any Affiliate of TRG other than the Affiliates which own The Pier Shops and Regency Square.(For this purpose, the Capitalization Value of The Pier Shops and Regency Square shall not be aggregated with the Capitalization Value of assets of other Affiliates of TRG in determining whether an Event of Default exists under said Section 9.01(5).) 2. This limited waiver shall not be deemed to modify or waive in any respect the financial covenants concerning Borrowers and TRG contained in Section 8.01 of the Credit Agreement. (And per Section 6.09 (6)of the Credit Agreement, within thirty (30)days following each Disposition of assets in excess of $25,000,000, the Borrower Parties must submit a certificate demonstratingcovenant compliance, on a pro forma basis, after giving effect to such Disposition.) 3. The waiver set forth herein shall be limited to the express terms of this letter agreement, and no further waiver is hereby granted, implied or inferred. 4. As consideration for the approval and execution of this limited waiver by all of the Banks, within five (5) Business Days following full execution hereof TRG will pay to each Bank a one-time fee equal to ten (10) basis points of such Bank’s Loan Commitment. 5. The Credit Agreement and other Loan Documents are ratified and confirmed hereby and remain in full force and effect, and no defenses exist to the enforcement thereof. 6. This letter agreement shall be governed by New York law. 7. TRIAL BY JURY IS WAIVED IN CONNECTION WITH THE INTERPRETATION AND ENFORCEMENT OF THIS LETTER AGREEMENT. Please execute below to confirm your agreement to this limited waiver.Transmission of signature pages by pdf or telecopier shall be legally binding. This letter may be executed in multiple counterparts which, taken together, shall constitute and be one and the same instrument. Very truly yours, DOLPHIN MALL ASSOCIATES LLC, a Delaware limited liability company By: The Taubman Realty Group Limited Partnership, a Delaware limited partnership, its sole member By: /s/ Steven E. Eder Steven E. Eder, its authorized signatory FAIRLANE TOWN CENTER LLC, a Michigan limited liability company By: The Taubman Realty Group Limited Partnership, a Delaware limited partnership, its sole member By: /s/ Steven E. Eder Steven E. Eder, its authorized signatory TWELVE OAKS MALL, LLC, a Michigan limited liability company By: The Taubman Realty Group Limited Partnership, a Delaware limited partnership, its sole member By: /s/ Steven E. Eder Steven E. Eder, its authorized signatory THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP By: /s/ Steven E. Eder Steven E. Eder, its authorized signatory COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER AS ADMINISTRATIVE AGENT AND AS A BANK EUROHYPO AG, NEW YORK BRANCH By: /s/ Maureen Slentz Name: Maureen Slentz Title: Managing Director By: /s/ Stephen Cox Name: Stephen Cox Title: Executive Director COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: COMERICA BANK By: /s/ Kristine Vigliotti Name: Kristine Vigliotti Title: Vice President COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: PNC BANK, NATIONAL ASSOCIATION By: /s/ James A. Harmann Name: James A. Harmann Title: Vice President COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: PB (USA) REALTY CORPORATION By: /s/ Jonathan Oh Name: Jonathan Oh Title: Assistant Vice President By: /s/ Michael Rogers Name: Michael Rogers Title: Assistant Vice President COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: JPMORGAN CHASE BANK, N.A. By: /s/ Mark Frankel Name: Mark Frankel Title: AVP COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: RBS CITIZENS, N.A. d/b/a CHARTER ONE By: /s/ Erin L. Mahon Name: Erin L. Mahon Title: Assistant Vice President COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: MIDFIRST BANK, a Federally Chartered Savings Association By: /s/ Chris Reeves Name: Chris Reeves Title: Vice President COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, FORMERLY KNOWN AS CALYON NEW YORK BRANCH By: /s/ John A. Wain Name: John A. Wain Title: Managing Director By: /s/ Daniel J. Reddy Name: Daniel J. Reddy Title: Director COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE By: /s/ Thomas R. Crowley Name: Thomas R. Crowley Title: Senior Vice President, Real Estate Finance By: /s/ Jung Y. Chun Name: Jung Y. Chun Title: Vice President, Real Estate Finance COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: U.S. BANK NATIONAL ASSOCIATION By: /s/ Curt M. Steiner Name: Curt M. Steiner Title: Senior Vice President COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: FIFTH THIRD BANK, an Ohio Banking Corporation By: /s/ Timothy J. Kalil Name: Timothy J. Kalil Title: Vice President COUNTERPART SIGNATURE PAGE TO LIMITED WAIVER LETTER BANK: BAYERISCHE LANDESBANK, NEW YORK BRANCH By: /s/ Thorsten Klein Name: Thorsten Klein Title: First VP By: /s/ Timothy Moore Name: Timothy Moore Title: First VP
